In the Supreme Court of Georgia



                                 Decided: February 1, 2022


              S21G0783. LANGLEY v. THE STATE.


     BOGGS, Presiding Justice.

     We granted certiorari in this case to decide whether the Court

of Appeals erred in holding that trial courts lack the discretion to

probate any portion of a sentence imposed for possession of a firearm

by a convicted felon. See State v. Langley, 358 Ga. App. 343, 345 (855

SE2d 376) (2021). We conclude that the Court of Appeals did err,

and we therefore reverse its judgment.

     1.   In 1987, Dennis Mark Langley was convicted of murder

and sentenced to serve life in prison. He was later released on

parole. On July 26, 2019, a search of Langley’s home revealed a

semi-automatic pistol with a loaded magazine hanging on a wall in

his living room and two rifles in his bedroom closet.
     Langley was charged by accusation with one count of

possession of a firearm by a convicted felon in violation of OCGA

§ 16-11-131 (b). 1 The accusation specified that he had previously

been convicted of a forcible felony, murder. Langley pled guilty, and

the trial court sentenced him to a term of imprisonment with the

first six months to be served in confinement and the remainder to be

served on probation. The State filed a timely notice of appeal

directed to the Court of Appeals, arguing that the trial court lacked



     1 OCGA § 16-11-131 (b) says:
     Any person who is on probation as a felony first offender pursuant
     to Article 3 of Chapter 8 of Title 42, who is on probation and was
     sentenced for a felony under subsection (a) or (c) of Code Section
     16-13-2, or who has been convicted of a felony by a court of this
     state or any other state; by a court of the United States including
     its territories, possessions, and dominions; or by a court of any
     foreign nation and who receives, possesses, or transports any
     firearm commits a felony and, upon conviction thereof, shall be
     imprisoned for not less than one year nor more than ten years;
     provided, however, that upon a second or subsequent conviction,
     such person shall be imprisoned for not less than five nor more
     than ten years; provided, further, that if the felony for which the
     person is on probation or has been previously convicted is a forcible
     felony, then upon conviction of receiving, possessing, or
     transporting a firearm, such person shall be imprisoned for a
     period of five years.
The term “forcible felony” is defined in the statute and specifically includes
“murder.” OCGA § 16-11-131 (e).

                                      2
the authority to impose a probated sentence and that the sentence

was therefore void. See OCGA § 5-7-1 (a) (6) (authorizing appeal by

State in criminal case where trial court’s order is void).

     The Court of Appeals acknowledged “the trial court’s general

discretion under OCGA § 17-10-1 (a) (1) (A) to impose a probated

sentence” but concluded that the specific and mandatory phrase

“shall be imprisoned” in OCGA § 16-11-131 (b) prevailed over the

general grant of authority to “probate all or any part” of a

determinate sentence contained in OCGA § 17-10-1 (a) (1) (A).2


     2 OCGA § 17-10-1 (a) (1) (A) says:
     Except in cases in which life imprisonment, life without parole, or
     the death penalty may be imposed, upon a verdict or plea of guilty
     in any case involving a misdemeanor or felony, and after a
     presentence hearing, the judge fixing the sentence shall prescribe
     a determinate sentence for a specific number of months or years
     which shall be within the minimum and maximum sentences
     prescribed by law as the punishment for the crime. The judge
     imposing the sentence is granted power and authority to suspend
     or probate all or any part of the entire sentence under such rules
     and regulations as the judge deems proper, including service of a
     probated sentence in the sentencing options system, as provided
     by Article 6 of Chapter 3 of Title 42, and including the authority to
     revoke the suspension or probation when the defendant has
     violated any of the rules and regulations prescribed by the court,
     even before the probationary period has begun, subject to the
     conditions set out in this subsection; provided, however, that such
     action shall be subject to the provisions of Code Sections 17-10-6.1

                                      3
Langley, 358 Ga. App. at 345. The Court of Appeals relied in part on

State v. Jones, 265 Ga. App. 493 (594 SE2d 706) (2004), which held

that the phrase “shall be imprisoned for not less than ten years” in

OCGA § 16-13-30 (d), a recidivist provision applicable to certain

drug offenses, precluded a trial court from probating any part of the

first ten years of the defendant’s sentence for his second conviction

for possession of cocaine with intent to distribute.3 See Jones, 265

Ga. App. at 495. The Court of Appeals vacated Langley’s sentence

and remanded the case to the trial court for resentencing. See

Langley, 358 Ga. App. at 345. We granted Langley’s petition for

certiorari.




     and 17-10-6.2.
     3 OCGA § 16-13-30 (d) says:

     Except as otherwise provided, any person who violates subsection
     (b) of this Code section with respect to a controlled substance in
     Schedule I or Schedule II shall be guilty of a felony and, upon
     conviction thereof, shall be punished by imprisonment for not less
     than five years nor more than 30 years. Upon conviction of a second
     or subsequent offense, he or she shall be imprisoned for not less
     than ten years nor more than 40 years or life imprisonment. The
     provisions of subsection (a) of Code Section 17-10-7 shall not apply
     to a sentence imposed for a second such offense; provided, however,
     that the remaining provisions of Code Section 17-10-7 shall apply
     for any subsequent offense.
                                      4
     2.   Langley contends that the Court of Appeals erred in

construing the phrase “shall be imprisoned” in OCGA § 16-11-131

(b) to deprive the trial court of discretion to impose a probated

sentence pursuant to OCGA § 17-10-1 (a) (1) (A). We agree.

     In interpreting statutes, we “presume that the General

Assembly meant what it said and said what it meant.” Deal v.

Coleman, 294 Ga. 170, 172 (751 SE2d 337) (2013) (citation and

punctuation omitted).

     [A]nd so, we must read the statutory text in its most
     natural and reasonable way, as an ordinary speaker of the
     English language would. The common and customary
     usages of the words are important, but so is their context.
     For context, we may look to other provisions of the same
     statute, the structure and history of the whole statute,
     and the other law – constitutional, statutory, and common
     law alike – that forms the legal background of the
     statutory provision in question.

Zaldivar v. Prickett, 297 Ga. 589, 591 (774 SE2d 688) (2015)

(citations and punctuation omitted). Moreover, “[a]ll statutes

relating to the same subject matter are to be construed together, and

harmonized wherever possible.” Hartley v. Agnes Scott College, 295

Ga. 458, 462 (759 SE2d 857) (2014) (citation and punctuation

                                 5
omitted). Thus, “[w]e construe statutes in connection and in

harmony with the existing law, and as a part of a general and

uniform system of jurisprudence.” In the Interest of M. D. H., 300 Ga.

46, 53 (793 SE2d 49) (2016) (citation and punctuation omitted).

     Looking to the statutory text and context, there is no real

question about what the phrase “shall be imprisoned” – standing

alone – means in a penal statute. In ordinary English, the phrase

“shall be imprisoned” means that a person convicted of an offense is

to be “confined” for the period specified by the statute. See, e.g.,

Webster’s Third New International Dictionary 1137 (1966) (defining

“imprison” to mean “to put in prison” or “confine in a jail”). The

question in this case is how a statute containing that phrase

interacts with OCGA § 17-10-1 (a) (1) (A), which says that upon

conviction, the trial court shall impose a “determinate sentence for

a specific number of months or years” that is within the sentencing

range “prescribed by law as the punishment for the crime” but then

adds that “[t]he judge imposing the sentence is granted power and

authority to suspend or probate all or any part of the entire

                                  6
sentence.” According to the State, the answer is simple: if the penal

statute uses the phrase “shall be imprisoned,” probation is never

allowed, because the sentence must be served in confinement.

     In light of the statutory text and context, that cannot be

correct. To see why, it is helpful to take a broader look at how

Georgia’s penal statutes in general prescribe sentences. That wider

review reveals that virtually all penal statutes in Georgia introduce

the sentencing range for a violation with one of two phrases: either

“shall be imprisoned,” see, e.g., OCGA §§ 13-9-3 (b) (entering into

contract for sale of commodities without bona fide intention to

deliver), 16-9-58 (fraudulent failure to pay for delivered agricultural

products or chattels), 16-11-126 (i) (2) (second or subsequent

conviction for carrying a weapon without a valid weapons carry

license), 16-12-1 (d) (1) (contributing to the delinquency or

deprivation of a minor); or, more commonly, “shall be punished by

imprisonment,” see, e.g., OCGA §§ 10-4-78 (making false affidavit as

to adverse lien, title, or claim to cotton), 16-9-57 (d) (soliciting

donations as representative of peace officer or fire service

                                  7
organization without authority), 16-11-123 (knowing possession of

sawed-off shotgun or rifle, machine gun, dangerous weapon, or

silencer), 16-12-4 (e) (aggravated cruelty to animals). Despite the

slight difference in wording, both phrases mean the same thing. In

ordinary English, “imprisonment” means “the state of being

imprisoned” or “confinement.” Webster’s Third New International

Dictionary 1137 (1966). And a person who is “imprisoned” for

violating a penal statute is undoubtedly being punished. Thus, the

problem with the State’s argument is that it would essentially

nullify the availability of probation in Georgia, making the part of

OCGA § 17-10-1 (a) (1) (A) that authorizes trial courts to probate

sentences a virtual dead letter. See State v. Hudson, 303 Ga. 348,

352 (812 SE2d 270) (2018) (“Harmonizing statutes means giving

effect to each of them.”).

     Given this context, we conclude that both phrases – “shall be

imprisoned” and “shall be punished by imprisonment” – function as

terms of art in Georgia sentencing law, and both serve to introduce

the sentencing range of time in prison that a penal statute

                                 8
prescribes as punishment for a violation. Pursuant to OCGA § 17-

10-1 (a) (1) (A), upon conviction, the trial court must impose a

sentence for a specific number of years, months, or days in prison

within that sentencing range, and the judge imposing the sentence

is then authorized to probate all or any part of the sentence, unless

such probation is expressly forbidden. See Hwang v. State, 293 Ga.

App. 815, 815-816 (668 SE2d 325) (2008) (rejecting argument that

trial court lacked authority to probate first ten days of sentence

because statute said that upon second or third conviction within five

years, the defendant “‘shall be punished by imprisonment for not

less than ten days nor more than 12 months’” (citation omitted)). In

effect, probation is superimposed on the system of prison sentences

prescribed in individual criminal statutes.

     This view is informed by the history of probation in Georgia,

which provides further context for our interpretation. The General

Assembly has long used the synonymous phrases “shall be

punished” and “shall be punished by imprisonment” to prescribe

terms of incarceration for criminal offenses. See Ga. L. 1816, p. 142,

                                  9
at 164, 174, 186, 190 (all “shall be imprisoned”), 151, 153-154, 159,

162-163, 166-169, 175 (all “shall be punished by imprisonment”). It

was not until much later that the General Assembly authorized trial

courts to probate criminal sentences. See Ga. L. 1913, p. 112, § 1

(authorizing probation of misdemeanor sentences); Ga. L. 1937, p.

326, § 3 (authorizing probation of felony sentences except for crimes

“punishable by death or life imprisonment”). The statutes that first

authorized probation made no distinction between sentencing

ranges introduced by the phrase “shall be imprisoned” and those

introduced by the phrase “shall be punished by imprisonment.”

OCGA § 17-10-1 (a) (1) (A), which is descended from these earlier

probation statutes, similarly makes no such distinction. Thus, in

1980, when the General Assembly enacted the statute that is now

codified as OCGA § 16-11-131, see Ga. L. 1980, p. 1509, § 1, there

was no reason to conclude that the statute’s use of the phrase “shall

be imprisoned” rather than “shall be punished by imprisonment”




                                 10
would preclude trial courts from imposing probated sentences for

violations of that statute.4

      This view of how probation operates in the context of criminal

sentencing is further reinforced by the exceptions expressly

recognized in OCGA § 17-10-1 (a) (1) (A) and in other penal statutes

that contain language expressly prohibiting probation. OCGA § 17-

10-1 (a) (1) (A) excludes “cases in which life imprisonment, life

without parole, or the death penalty may be imposed” and also

makes the power to probate sentences “subject to the provisions of

Code Sections 17-10-6.1 and 17-10-6.2,” which limit the availability

of probation for serious violent felonies and sexual offenses. In

addition,    some     penal    statutes     include    language      expressly

prohibiting probation for all or some part of a sentence. See, e.g.,

OCGA §§ 16-6-13 (a) (1) (upon conviction for keeping a place of

prostitution, “all but 24 hours of any term of imprisonment imposed


      4 Indeed, in 1963, this Court noted in passing that a trial court imposed
a probated sentence of two years for a violation of a statute that said that upon
conviction, an offender “‘shall be imprisoned in the penitentiary for not less
than one year nor more than five years.’” Coffee v. State, 219 Ga. 328, 329-330
(133 SE2d 590) (1963) (emphasis added and citation omitted).
                                       11
may be suspended, stayed, or probated”), (b) (3) (sentence for second

or subsequent conviction for keeping a place of prostitution,

pimping, or pandering that involves the conduct of a minor “shall

not be suspended, probated, deferred, or withheld”), 16-7-1 (d)

(sentence for fourth or subsequent conviction for burglary in any

degree “shall not be suspended, probated, deferred, or withheld”),

16-7-88 (c) (upon conviction for illegal possession, transportation,

receipt, or use of a destructive device or explosive, “no part of any

sentence imposed . . . shall be probated, deferred, suspended, or

withheld”). If a penal statute’s use of “shall be punished” or “shall be

punished by imprisonment,” standing alone, were sufficient to

deprive trial courts of their discretion to impose probated sentences

under OCGA § 17-10-1 (a) (1) (A), statutory language expressly

prohibiting probation would be mere surplusage. See Kinslow v.

State, 311 Ga. 768, 774 (860 SE2d 444) (2021) (explaining that when

construing statutes, we normally avoid interpretations that render

some   statutory    language    “mere    surplusage”    (citation   and

punctuation omitted)).

                                  12
     The Court of Appeals reached a contrary conclusion here based

in part on the statement in Division 2 of Jones that

     the decision to probate a portion of the sentence [for Jones’
     second conviction for possession of cocaine with intent to
     distribute], requiring Jones to serve only seven years, is
     in direct contravention to the statute, which states
     specifically that a second time offender “shall be
     imprisoned for not less than ten years. . . .”

Jones, 265 Ga. App. at 495 (quoting OCGA § 16-13-30 (d)). See

Langley, 358 Ga. App. at 345 (citing Jones). However, the trial court

in Jones lacked the authority to probate any part of Jones’ sentence,

not just the first ten years of the sentence, but not because OCGA

§ 16-13-30 (d) introduced the sentencing range for a second or

subsequent conviction with the phrase “shall be imprisoned.”

Instead, it was the final sentence of OCGA § 16-13-30 (d), which has

remained the same since 1996, see Ga. L. 1996, p. 1023, § 1.1, that

prohibited the trial court in Jones from imposing a probated

sentence.

     The final sentence of OCGA § 16-13-30 (d) says:

     The provisions of subsection (a) of Code Section 17-10-7
     shall not apply to a sentence imposed for a second such

                                  13
     offense; provided, however, that the remaining provisions
     of Code Section 17-10-7 shall apply for any subsequent
     offense.[5]

OCGA § 17-10-7 (a) requires that a person previously convicted of a

felony who is convicted of another felony must be sentenced to

undergo “the longest period of time prescribed for the punishment of

the subsequent offense” but specifies that “unless otherwise provided

by law, the trial judge may, in his or her discretion, probate or

suspend the maximum sentence prescribed for the offense.”

(Emphasis added.)6 Thus, while OCGA § 17-10-7 (a) generally

preserves the authority of trial courts under OCGA § 17-10-1 (a) (1)




     5  OCGA § 17-10-7 (a) says:
      Except as otherwise provided in subsection (b) or (b.1) of this Code
      section, any person who, after having been convicted of a felony
      offense in this state or having been convicted under the laws of any
      other state or of the United States of a crime which if committed
      within this state would be a felony and sentenced to confinement
      in a penal institution, commits a felony punishable by confinement
      in a penal institution shall be sentenced to undergo the longest
      period of time prescribed for the punishment of the subsequent
      offense of which he or she stands convicted, provided that, unless
      otherwise provided by law, the trial judge may, in his or her
      discretion, probate or suspend the maximum sentence prescribed
      for the offense.
      6 The quoted language has appeared in OCGA § 17-10-7 (a) in essentially

the same form since 1984. See Ga. L. 1984, p. 760, § 2.
                                     14
(A) to probate all or any part of a sentence for a second or subsequent

felony conviction, OCGA § 16-13-30 (d) provided otherwise for Jones’

second conviction for possession of cocaine with intent to distribute

by specifying that “[t]he provisions of subsection (a) of Code Section

17-10-7 shall not apply to a sentence imposed for a second such

offense.” To the extent that Division 2 of Jones can be read as

holding that the introduction of a sentencing range with the phrase

“shall be imprisoned,” standing alone, deprives trial courts of

discretion to impose a probated sentence under OCGA § 17-10-1 (a)

(1) (A), it is disapproved.7

     For the foregoing reasons, we conclude that the Court of

Appeals erred in holding that trial courts lack the discretion to

probate any portion of a sentence imposed for possession of a firearm

by a convicted felon. According, we reverse the Court of Appeals’

judgment.




     7  We also disapprove Fortson v. State, 283 Ga. App. 120, 121 & n.1 (640
SE2d 693) (2006), Mike v. State, 290 Ga. App. 214, 214 (659 SE2d 664) (2008),
and Thomas v. State, 321 Ga. App. 214, 217 (741 SE2d 298) (2013), to the
extent that they rely on this reading of Division 2 of Jones.
                                     15
     Judgment reversed. All the Justices concur, except Colvin, J.,
disqualified.




                                16